Citation Nr: 0804212	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post 
operative residuals of hallux rigidus with arthritis of the 
right great toe secondary to post operative residuals of 
hallux rigidus with arthritis of the left great toe, if so, 
whether service connection is warranted.
 

REPRESENTATION
Appellant represented by:     Military Order of the Purple 
Heart of the U.S.A.
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel


 
INTRODUCTION
 
The veteran served on active duty from June 1971 to May 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which declined to reopen the 
veteran's claim. Service connection was previously denied for 
post operative residuals of hallux rigidus with arthritis of 
the right great toe secondary to post operative residuals of 
hallux rigidus with arthritis of the left great toe in a 
September 2001 rating decision. No appeal from that denial 
was thereafter initiated.
 
In an April 2007 Decision Review Officer determination the 
claim for entitlement to service connection for hallux 
rigidus right great toe was reopened and denied on the 
merits.
 
With respect to the claim presented the Board acknowledges 
its duty to liberally construe the veteran's pleadings to 
determine the claim before it. Still, that duty does not 
require that VA solicit claims, particularly when the 
appellant is not appearing pro se before the Board.
 
Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well-versed 
in veterans law. That service organization has limited the 
claimant's theory of the case to the claim that hallux 
rigidus of the right great toe is secondary to hallux rigidus 
of the left great toe. The appellant and his representative 
do not claim that hallux rigidus of the right great toe is 
directly due to service or due to any other service-connected 
disorder.
 
Likewise, the veteran has only pled entitlement under the 
theory hallux with arthritis of the right great toe is caused 
or aggravated by post operative residuals of hallux rigidus 
with arthritis of the left great toe. This is the only theory 
that has been considered in a rating decision, and that is 
the only theory over which the Board may exercise 
jurisdiction. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2007). 
Finally, even assuming arguendo that the Board may exercise 
jurisdiction under other theories, the evidence does not 
suggest any support whatsoever for any other theory. Hence, 
the Board will limit its consideration of this claim to the 
extent addressed below.
 
The Board is required to independently consider whether the 
veteran has submitted new and material evidence warranting 
the reopening of the claim before considering the claim on 
the merits. Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996). 
As such, the claim has been so styled on the title page.
 
 
FINDINGS OF FACT
 
1. In September 2001, the RO denied the veteran's claim of 
entitlement to service connection for hallux rigidus of the 
right great toe.
 
2. The evidence associated with the claims file since the 
September 2001 decision raises a reasonable possibility of 
substantiating the claim. 
 
3.  The preponderance of the competent evidence is against 
finding that hallux rigidus of the right great toe is 
proximately due to or the result of hallux rigidus of the 
left great toe.
 
 
CONCLUSIONS OF LAW
 
1.  The September 2001 rating decision, denying entitlement 
to service connection for hallux rigidus of the right great 
toe is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1103 (2007).
 
2.  The additional evidence presented since the September 
2001 rating action is new and material, and the claim of 
entitlement to service connection for hallux rigidus of the 
right great toe has been reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).
 
3.  Hallux rigidus of the right great toe was not caused by 
and is not aggravated by hallux rigidus of the left great 
toe. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August 2004 and 
February 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
veteran has been adequately informed of the specific basis 
for the prior denial of his claim. Kent v. Nicholson, 20 Vet. 
App. 1 (2006).
 
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated in an April 2007 supplemental statement of the 
case. The claimant was provided the opportunity to present 
pertinent evidence. In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.
  
I.  Background
 
Service connection for hallux rigidus with arthritis of the 
right great toe claimed as secondary to hallux with arthritis 
of the left great toe was denied in a September 2001 VA 
rating decision. The claim was denied because there was no 
evidence that hallux rigidus of the right great toe was 
related to hallux rigidus with arthritis of the left great 
toe, and no relationship to military service was shown. In 
addition the earliest diagnosis of hallux with arthritis of 
the right great toe on file appears to have been in 1996 
treatment reports, about 23 years after service. The veteran 
was notified of the decision and of his appellate rights, but 
he did not appeal.
 
In July 2004 the veteran filed a claim to reopen his claim 
for service connection for hallux rigidus with arthritis of 
the right great toe.  
 
A November 2004 rating decision determined that new and 
material evidence had not been submitted to reopen the claim. 
The rating decision found that the evidence received 
essentially duplicates previously considered evidence and was 
merely cumulative and redundant.
 
The evidence on file at the time of the September 2001 rating 
decision included the service medical records which noted no 
evidence of any hallux rigidus of the right great toe.  It 
also included medical treatment reports from Dr. Henry from 
October 1996 to March 1999; a December 1996 hospital report; 
and a December 1999 VA examination report.
 
The Board notes that a December 1999 VA examiner opined that:
 
If anything, this examiner is of the 
opinion that the attempted correction of 
the left foot difficulty and the better 
support seen on examination with shoes 
makes it highly unlikely that the left 
foot difficulties have led to or 
aggravated the degenerative arthritic 
process of his right great toe and foot.  
If anything, one would believe that the 
successful part of the work on the left 
foot should improve the symptoms of the 
right foot, or at least cause no further 
aggravation.
 
The evidence added to the file since the September 2001 
rating decision includes in addition a June 2004 VA Medical 
Center report from a podiatrist that:
 
It is entirely possible that, painful 
complications of the surgery performed of 
the left foot could have caused pressure 
compensation to the first 
metatarsalphalangeal joint of the right 
foot to become also arthritic.
 
A second VA Medical Center opinion received in February 2005 
noted that there was a more than 70 percent chance that 
degenerative changes of the right metatarsalphalangeal joint 
was complicated by degenerative changes of the left foot 
metatarsalphalangeal joint.  The veteran's symptoms were also 
noted to be complicated by the appellant's job as a letter 
carrier.
 
A September 2005 VA examination report noted that a review of 
the claims file revealed that the veteran had several 
surgeries of the feet including osteotomies and the removal 
of several fibromas in the feet.  The examiner further noted 
that the veteran worked as a letter carrier.  The appellant 
estimated that he walked 15 miles a day.  He had lost no time 
due to right toe arthritis.  The diagnosis was hallux rigidus 
with degenerative changes of the right first 
metatarsalphalangeal joint.  The examiner opined that:
 
the right foot disability is not 
secondary to the left foot disability. In 
my opinion there is no added disability 
of the right foot caused by this service 
connected disability to the left foot.
 
In a February 2007 addendum to the VA examination, the 
examiner added that:
 
I could find no evidence on the record or 
from the veteran that the hallux rigidus 
with arthritis of the right great toe is 
secondary to the hallux rigidus of the 
left great toe, which was initially 
evaluated back in 1974.  I see no 
evidence to support that claim. The note 
from the [VA podiatrist] please note, is 
very speculative, saying 'possible.'  I 
do not feel there is any connection 
between the two.
 
I see no evidence that the right great 
toe hallux rigidus with degenerative 
joint disease was permanently aggravated 
by the veteran's hallux rigidus of the 
left great toe. Again, no evidence to 
support that statement, in my opinion, 
based on my examination and review of the 
medical records.  It should be noted from 
the medical records that the veteran is 
doing an extensive amount of walking each 
day on his job with the U.S. Postal 
Service, and does not seem to have 
restricted his activities in any 
significant degree.
 
II. Analysis
 
a.  New and material evidence
 
Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105. The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.
 
Title 38, Code of Federal Regulations, Section 3.156(a) 
(2007) provides that new evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.
 
 The June 2004 and February 2005 VA Medical Center opinions 
that the left foot surgery  could have caused the first 
metatarsalphalangeal joint of the right foot to become 
arthritic, and the  medical opinion that there was a more 
than 70 percent chance that degenerative changes of the right 
metatarsalphalangeal joint was complicated by degenerative 
changes of the left foot metatarsalphalangeal joint 
specifically addresses the etiology of the disorder at issue 
under the regulation applicable to this case; such evidence 
raises a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened.
 
b.  Service connection
 
Applicable regulations provide that a disability, which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). Secondary service connection may also be granted 
for the degree of aggravation to a nonservice- connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder. Allen v. Brown, 7 Vet. App. 439, 
448 (1995). Such claims may be described as secondary service 
connection by way of aggravation.
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.
 
With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Further, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A 
bare conclusion, even when reached by a health care 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Finally, the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion. Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995). In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.
 
Finally, it must be noted that the Court has held that where 
a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  
 
Given the above facts, the Board's analysis will focus on 
whether the appellant's hallux rigidus of the right toe can 
be related to his military service in such a fashion as to 
establish service connection on a secondary basis. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).
 
In this regard, the Board notes the aforementioned June 2004 
VA Medical Center opinion that, it was entirely "possible" 
that complications of the left great toe surgery "could" 
have caused the right great toe to also become arthritic; 
and, the VA Medical Center opinion received in February 2005 
states that there was a more than a 70 percent chance that 
the degenerative changes of the right great toe were 
complicated by degenerative changes of the left great toe. 
 
The June 2004 VA Medical Center opinion, however, provides 
only a theoretical testament to what is " possible."  As 
noted above, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  
Perman.  Moreover, the Board notes that this statement is not 
shown to have been based on current clinical evaluation that 
the hallux rigidus of the right great toe is actually caused 
or aggravated by the service-connected the hallux rigidus of 
the left great toe.  
 
The Board recognizes that a treating physician in response to 
a request from the veteran found greater than a 70 percent 
chance that degenerative changes of the right great toe were 
complicated by degenerative changes of the left great toe.  
The Board, however, assigns greater weight to the opinions 
provided by the VA examiners in December 1999, September 
2005, and February 2007.  These examiners reviewed all of the 
evidence of record, and after reviewing all of the evidence 
found that the veteran's hallux rigidus of the right great 
toe was not caused or aggravated by the veteran's hallux 
rigidus of the left great toe.  In fact the examiner in 
December 1999 opined that the surgery on the left great toe 
should have actually improved any hallux rigidus of the right 
great toe symptoms.
 
Indeed, the February 2007 examiner added that he could find 
no evidence on the record or from the veteran that the hallux 
rigidus of the right great toe was secondary to the hallux 
rigidus of the left great toe.  He added that the opinion of 
the VA clinician was very speculative through his use of the 
word "possible."  
 
On review of the evidence addressing the origins of the 
veteran's hallux rigidus of the right great toe, the Board 
finds that it must assign greater evidentiary weight to the 
medical opinions provided by the December 1999, September 
2005, and February 2007 VA examiners than that provided by 
the VA Medical Center clinicians.
 
Accordingly, the Board finds that the weight of the evidence 
is against the claim. Given this evidentiary picture, the 
preponderance of the evidence is against finding that the 
appellant's hallux rigidus of the right great toe is related 
to his military service, or that it is proximately due to or 
the result of an already service- connected disability. 38 
C.F.R. §§ 3.303, 3.304, 3.310.
 
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).
 
The claim is denied.
 
 
ORDER
 
New and material evidence having been presented, the claim of 
entitlement to service connection for hallux rigidus of the 
right great toe is reopened. 
 
Entitlement to service connection for hallux rigidus of the 
right great toe secondary to hallux rigidus of the left great 
toe is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


